UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7444


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RYAN LAMAR DIXON, a/k/a Big Gee,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:11-cr-00686-CMC-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan Lamar Dixon, Appellant Pro Se. Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Lamar Dixon appeals the district court’s order denying

Dixon’s motion to reconsider the court’s prior order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have    reviewed   the     record    and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Dixon, No. 3:11-cr-00686-CMC-1 (D.S.C.

Aug. 27, 2015); see also United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010) (district court is without authority to

reconsider ruling on a § 3582(c)(2) motion).                    We dispense with

oral     argument   because     the    facts    and    legal    contentions     are

adequately     presented   in    the     materials     before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2